Title: To Thomas Jefferson from Jacques Nicolas Mayeux, 9 April 1787
From: Mayeux, Jacques Nicolas
To: Jefferson, Thomas


Rozoy-sur-Serre, 9 Apr. 1787. States that he had petitioned the Prince of Luxembourg on 15 Apr. 1783 to reimburse him for his services at sea; had no reply; on 15 Mch. last, he again applied to the  Prince, who replied that his claim for services on the ship, L’Indien, was not the Prince’s responsibility; that he had paid for such services up to the time of sailing; that the ship was chartered by the state of South Carolina, Capt. Gillon being in full charge; that the claim should be presented to TJ; and that he had already urged TJ to pay the soldiers and sailors the wages due them and their shares of the prizes of which Capt. Gillon has given no account. The petitioner claims payment for 300 livres (10s. per day) for pay while he was at sea on the ship, L’Indien, having received nothing for twenty months’ service during 1781 and 1782, together with his share of the prize money for three ships and their cargoes; begs TJ, in accordance with the King’s proclamation of 4 Aug. 1786, to recover for him the money he won by endangering his life.
